Citation Nr: 1642006	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for patellofemoral syndrome, right knee with chondromalacia and subluxating patella, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for patellofemoral syndrome, left knee with chondromalacia and subluxating patella currently, evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for arthritis of the left knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for bilateral plantar fasciitis, currently evaluated as 10 percent disabling.

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for depression as secondary to the service-connected disability.

8.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral ankle disability as secondary to the service-connected bilateral knee disabilities.

9.  Whether new and material evidence has been submitted to reopen the claim for service connection for pes planus as secondary to the service-connected bilateral knee disabilities. 

10.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral foot bone spurs as secondary to the service-connected bilateral knee disabilities.

11.  Entitlement to special monthly compensation based on aid and attendance.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.   

Although the Veteran's VBMS file contains service treatment records (STRs) and service personnel records (SPRs) that have VBMS receipt dates of March 14, 2015, a review of the actual documents reveals date stamps on the envelopes indicating that these documents were received by VA in 2005.  This is prior to the July 2006 final rating decision.   

The Veteran testified at a Board hearing in July 2016.  A copy of the hearing transcript is of record.  At the hearing the Veteran submitted additional evidence along with a waiver of RO review of this evidence.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD) as a result of military sexual trauma, has been raised by the record in a July 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The increased rating issues regarding the knees and low back, the TDIU issue and the issue of entitlement to special monthly compensation based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is characterized by pain on use and manipulation of both feet.

2.  In a July 2006 unappealed rating decision, the RO denied entitlement to service connection for depression, for bilateral ankle disability, for pes planus, and for bilateral foot bone spurs.

3.  Evidence received since the July 2006 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claims for service connection for depression, for bilateral ankle disability, for pes planus, and for bilateral foot bone spurs.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for depression, including as secondary to service-connected disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to reopen the claim of service connection for bilateral ankle disability, including as secondary to service-connected disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been received to reopen the claim of service connection for pes planus, including as secondary to service-connected disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has not been received to reopen the claim of service connection for bilateral foot bone spurs, including as secondary to service-connected disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by December 2008, January 2009, and August 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In particular, the January and August 2009 letters notified the Veteran of the types of evidence necessary to establish entitlement to service connection; the basis of the previous denials of service connection for depression, bilateral ankle disability, pes planus and bilateral foot bone spurs, as well as the evidence necessary to substantiate the elements found to be unsubstantiated in the previous denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  She has provided testimony at a hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Rating for Bilateral Plantar Fasciitis

The Veteran submitted her claim for an increased rating for bilateral plantar fasciitis in December 2008.  At her July 2016 hearing the Veteran reported pain and swelling of the feet that she attributed to her plantar fasciitis.  She stated that it had gotten worse over the years and that she had pronation of the feet.  She reported that she could not wear flip flops or high heels because of her bilateral plantar fasciitis.   

A September 2004 rating decision granted the Veteran service connection and a 10 percent rating for bilateral plantar fasciitis.  The RO assigned the Veteran's bilateral plantar fasciitis a 10 percent rating under DC 5299-5276.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When an unlisted disability requires rating by analogy, the first two digits of the diagnostic code are selected from the part of the schedule most closely identifying the part or system of the body involved, and the last two digits are "99."  38 C.F.R. § 4.27.

There is no specific diagnostic code for plantar fasciitis.  It may be rated (by analogy) under 38 C.F.R. § 4.71a , DC 5276 (for flatfoot) or 5284 (as other foot injury).

Under DC 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted.  When it is moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted.  When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted when it is unilateral and a 30 percent is warranted when it is bilateral.

DC 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

In May 2009, a VA examiner indicated the Veteran had bilateral plantar fasciitis and mild bunions.  The Veteran reported bilateral foot pain with prolonged standing and walking.  It was noted that the Veteran used shoe inserts.  Examination of the feet showed plantar fasciitis and slight bunions.  The Veteran had pain and tenderness over the plantar surfaces of both feet.  For standing and walking she used support, and she had difficulty with toe and heel walking.  

On VA examination in September 2009, the Veteran complained of increased pain in both feet since her last examination.  She reported bilateral foot pain during ambulation.  She treated the pain with Motrin and inserts.  She reported flare-ups consisting of increased bilateral foot pain.  Examination revealed pain on use of the feet and pain with manipulation of the feet.  There was no indication of swelling on use and no characteristic callouses.  It was noted that the Veteran had extreme tenderness of the plantar surfaces of both feet and that the tenderness was improved by orthopedic shoes or appliances.  The Veteran did not have decreased longitudinal arch height of either foot on weight-bearing.  There was no marked deformity of either foot and no marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot.  She was noted to have disturbance of locomotion and interference with standing due to both feet.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability of the feet during flare-ups or when the feet were used repeatedly over a period of time.

The Board recognizes that the September 2009 VA examiner noted that the Veteran had pain of the feet that was accentuated with use and manipulation.  However, the medical evidence also indicates that the Veteran does not have weight-bearing line falling over or medial to the great toe of either foot.  Furthermore she does not have objective evidence of marked deformity, indication of swelling, or characteristic callosities.  The Veteran's symptoms of the feet due to plantar fasciitis more nearly meet the criteria for a 10 percent rating than the criteria for a higher rating under either DC 5276 or DC 5284.  

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected bilateral plantar fasciitis and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  The Veteran's bilateral plantar fasciitis results mainly in symptoms of pain.  The Veteran does not report any symptoms associated with plantar fasciitis that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by her assigned schedular rating.  See 38 C.F.R. §4.71a, DCs 5276, 5279, 5284; see also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Accordingly, referral for extraschedular consideration is not warranted.

III.  New and Material Evidence

The Veteran seeks service connection for depression, a bilateral ankle disability, for pes planus and for bilateral foot bone spurs, all as secondary to service-connected disability.  Notably, however, she filed prior claims for these disabilities.  The AOJ denied service connection for these disabilities in July 2006.  The Veteran did not appeal the decision.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156 (b).  Therefore, the July 2006 rating decision is now final, and the Veteran's claims for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As explained below, the Board finds that new and material evidence has not been submitted that is sufficient to reopen the Veteran's claims for service connection for depression, a bilateral ankle disability, for pes planus and for bilateral foot bone spurs.  The Board notes that the STRs show no complaints or abnormalities regarding the feet and ankles, or the Veteran's psychiatric condition.  The Veteran was discharged from service due to bilateral knee disability.  The STRs contain the Veteran's medical evaluation Board (MEB) records.  The Veteran was not provided an overall examination for discharge from service and the STRs do not show that the Veteran filled out a report of medical history (RPH) on discharge from service.  

With regards to the Veteran's claim for service connection for depression, the evidence of record prior to the July 2006 includes the STRs which show no psychiatric complaints or diagnoses.  The medical treatment records in the file at the time of the July 2006 rating decision did not show any treatment for mental health problems prior to 1998.  The Veteran reported at a June 2004 VA examination that she became depressed after headaches or during pain episodes.  The examiner found that the Veteran had major depression and that it was incurred during military service.  In a September 2004 addendum opinion, a VA psychologist noted that the Veteran's only psychiatric diagnosis was major depression.  He noted that the prior VA report indicated multiple probable causes of the Veteran's depression, including relationship problems, work problems, migraines, and the knees.  He opined that it was at least as likely as not that the major depression was related in part to the knee problems, however there was no known ultimate causal relationship between depression and knee problems.  An October 2004 VA outpatient record notes that the Veteran reported history of depression with treatment since 1992.  On VA examination in April 2006 the examiner opined that there is no direct causal link between the service-connected conditions and the major depressive disorder symptoms.  She opined that the Veteran's service-connected conditions aggravate and exacerbate the Veteran's symptoms of major depression.  In a June 2006 addendum a VA psychologist stated that one cannot state with any scientific assurance that the major depressive disorder is permanently aggravated by the pain problems.  He went on to state that since major depressive disorder is usually an episodic problem responsive to treatment, it is not likely permanently aggravated by some other condition.  The AOJ denied the Veteran's claim in the final July 2006 rating decision on the basis that the June 2004 VA medical opinion that depression began during service was not supported by the record.  The AOJ noted that depression was not shown to have begun during or to have been caused by military service, and that when all the evidence was considered, the weight of the evidence indicated that the Veteran's depression was not directly related to, or permanently aggravated by, her service-connected knee problems.  

The evidence obtained subsequent to the final July 2006 denial of service connection for depression includes the Veteran's hearing testimony.  The Veteran testified that she did not have depression prior to her painful service-connected disabilities.  The medical evidence received since July 2006 contains many references to depression.  However, none of these records indicate any connection between the Veteran's current depressive disorder and her service and none of these records indicate that the Veteran's current depressive disorder is caused by, or permanently aggravated by, service-connected disability.  Consequently the newly obtained evidence and testimony is cumulative of the evidence of record prior to the July 2006 final rating decision.  Consequently the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for depression, including as secondary to the service-connected disability.

The issue of service connection for bilateral foot bone spurs was initially denied in July 2006 because the evidence showed that the Veteran did not have a current disability.  The STRs did not show any foot complaints or disability.  VA psychiatric records prior to July 2006 noted complaints and history of heel spurs.  Although a May 2004 VA examiner stated that a review of the record indicated heel spurs, x-rays of the feet at that time did not show the Veteran to have heel spurs.  

Since the July 2006 rating decision, the Veteran has not submitted competent evidence of heel spurs.  VA treatment records dated after July 2006 again show complaints and history of heel spurs.  The Board finds that this evidence is cumulative and repetitive of the medical evidence and the Veteran's reports of heel spurs prior to July 2006.  Furthermore, the Veteran does not have the requisite skill or training to establish that she has a heel spur disability.  Such complex medical questions require specialized expertise, which far exceeds the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting a layperson is competent to attest to matters of personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Additionally, VA x-rays of the feet in May 2010 did not show heel spurs.  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection bilateral foot bone spurs disability, either on a direct basis or as secondary to the service-connected disability.  

The issue of service connection for bilateral ankle disability was initially denied in July 2006 because the STRs showed no complaints or treatment of either ankle, there was no evidence indicating that there was current ankle disability that was related to service, and because on VA examination in April 2006 the VA physician opined that any relationship between the service-connected knees and the Veteran's bilateral ankle sprain and strain disability would be speculative.  

The medical evidence obtained after July 2006 also does not include any competent evidence indicating that the Veteran has a current disability of either ankle that is related to service or that is caused or aggravated by the Veteran's service-connected disabilities.  The Veteran testified that she has ankle pain due to her service-connected knees.  The Veteran does not have the requisite skill or training to establish that any current ankle disability is caused or aggravated by her service-connected knee disabilities.  See Kahana, 24 Vet. App. at 438.  Additionally her testimony/assertions are cumulative of the assertions she made prior to the July 2006 final rating decision.  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for bilateral ankle disability, including as secondary to the service-connected bilateral knee disabilities. 

The issue of service connection pes planus as secondary to service-connected disability was denied in July 2006, because the STRs did not show pes planus, because there was no medical evidence relating the Veteran's post service pes planus to service, and because there was no evidence that the Veteran's pes planus was caused or aggravated by service-connected disability.  A January 2004 private orthopedic examination report notes that the Veteran provided a four month history of a new problem, bilateral foot pain.  The medical evidence obtained after July 2006 does not include any evidence indicating that the Veteran's bilateral pes planus is related to service or is caused or aggravated by the Veteran's service-connected disabilities.  The Veteran testified that she was first diagnosed with pes planus in 2003.  The Veteran does not have the requisite skill or training to establish that any current pes planus disability is caused or aggravated by her service-connected knee disabilities.  See Kahana.  Additionally her assertions that her pes planus is secondary to her service-connected knee disabilities are cumulative of the assertions she made prior to the July 2006 final rating decision.  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for pes planus, including as secondary to the service-connected disability. 


ORDER

A rating in excess of 10 percent for bilateral plantar fasciitis is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral foot bone spurs, to include as secondary to service-connected disability.

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral ankle disability, to include as secondary to service-connected disability.

New and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus, to include as secondary to service-connected disability.

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral foot bone spurs, to include as secondary to service-connected disability.


REMAND

The Veteran was provided a VA examination of the knees in September 2015.  In July 2016 the United States Court of Appeals for Veterans Claims (Court) issued a decision regarding the adequacy of VA knee examinations.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The September 2015 VA examination report of the knees does not provide all of the information specified by Correia.  Accordingly, the Veteran's knee claims must be remanded for a new VA examination in order to obtain the required information.  

The Veteran's most recent VA examination of the low back was in September 2015.  In July 2016 the Veteran reported upcoming lower back surgery.  This is indicative that the Veteran's low back disability has increased in severity.  The Veteran's claim for an increased rating of her low back disability must be remanded to obtain the updated VA treatment records, including any surgical records, and the Veteran should be provided a new VA examination of her low back.  

The TDIU issue must be remanded because it is inextricably intertwined with the remanded increased rating claims and they must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

As there is indication that some of the Veteran's service-connected disabilities have increased in severity, the Veteran's claim for special monthly compensation based on aid and attendance must be remanded for a VA aid and attendance examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, including any surgical records.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected bilateral knee disabilities.  The electronic claims file should be made available to and reviewed by the examiner. 

All appropriate tests and studies should be conducted, including range-of-motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees, and the results reported.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also discuss the degree to which flare-ups cause additional limitation of motion of the knees.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral knee disabilities.

4.  Schedule the Veteran for a VA examination to determine the current severity of her lumbar spine disability.  The electronic claims file should be made available to and reviewed by the examiner.

All indicated studies of the lumbar spine, including range of motion studies in degrees, should be performed. 

The examiner should comment on whether there is ankylosis of the lumbar spine. 

The examiner should indicate whether the Veteran's lumbar spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, and/or incoordination.  These determinations should be expressed, to the extent feasible, in terms of the degree of additional range of motion loss.  The examiner should also portray, to the extent feasible, the degree of additional range of motion loss due to pain on use or during flare-ups.  If such is not possible, the examiner should explain why.

5.  Afford the Veteran a VA medical examination to address his claim for special monthly pension based on the need for regular aid and attendance based on her combination service-connected disabilities.  The electronic claims file should be made available to and reviewed by the examiner.

6.  Thereafter, readjudicate all issues that are in appellate status and furnish the Veteran a supplemental statement of the case for all claims that remain less than fully favorable to the Veteran.  The Veteran and her representative should be afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


